Exhibit 10.2


CYPRESS SEMICONDUCTOR CORPORATION    
2013 STOCK PLAN AS AMENDED
NOTICE OF GRANT OF RESTRICTED STOCK UNITS


Unless otherwise defined herein, the terms defined in the Plan shall have the
same defined meanings in this Notice of Grant.
EMPLOYEE NAME:
EMPLOYEE ID:
You have been granted [●] Restricted Stock Units. Each such Unit is equivalent
to one Share of Common Stock of the Company for purposes of determining the
number of Shares subject to this award. None of the Restricted Stock Units will
be issued (nor will you have the rights of a stockholder with respect to the
underlying shares) until the vesting conditions described below are satisfied.
Additional terms of this grant are as follows:
GRANT NUMBER:        
GRANT DATE:        


VEST BASE DATE:        
VESTING SCHEDULE:
Share Granted
 
Vest Date

[●]                        [●]
You acknowledge and agree that this agreement and the vesting schedule set forth
herein does not constitute an express or implied promise of continued engagement
as a Service Provider for the vesting period, for any period, or at all, and
shall not interfere with your right or the Company's right to terminate your
relationship as a Service Provider at any time, with or without cause.
You will not receive a certificate representing the Shares upon vesting, unless
and until you have made satisfactory arrangements (as determined by the
Administrator) with respect to the payment of income, employment and other taxes
which the Company determines must be


1



--------------------------------------------------------------------------------







withheld with respect to such Shares upon their vesting. The Administrator, in
its sole discretion and pursuant to such procedures as it may specify, may
permit you to satisfy such tax withholding obligation, in whole or in part
(without limitation) by one or more of the following: (a) paying cash,
(b) electing to have the Company withhold otherwise deliverable shares of Common
Stock having a Fair Market Value equal to the minimum amount statutorily
required to be withheld, (c) delivering to the Company already vested and owned
shares of Common Stock having a Fair Market Value equal to the amount required
to be withheld, or (d) selling a sufficient number of such shares of Common
Stock otherwise deliverable to you through such means as the Company may
determine in its sole discretion (whether through a broker or otherwise) equal
to the minimum amount required to be withheld.
After opening each of the documents, please confirm your acceptance of the terms
set forth in this Notice, the Restricted Stock Unit Agreement attached as
Exhibit A hereto and the 2013 Stock Plan, as Amended, which constitute your
entire agreement with respect to this Award and may not be modified adversely to
your interest except by means of a writing signed by the Company and you.
You hereby agree to accept as binding, conclusive and final all decisions or
interpretations of the Administrator upon any questions relating to the Plan and
this Award.
















































EXHIBIT A
CYPRESS SEMICONDUCTOR CORPORATION
2013 STOCK PLAN AS AMENDED
RESTRICTED STOCK UNIT AGREEMENT


1. Grant. The Company hereby grants to the Participant an award of Restricted
Stock Units (“RSUs”), as set forth in the Notice of Grant of Restricted Stock
Units and subject to the terms and conditions in this Agreement and the
Company’s 2013 Stock Plan, as Amended, (the “Plan”). Unless otherwise defined
herein, the terms defined in the Plan shall have the same defined meanings in
this Restricted Stock Unit Agreement (the “Agreement”).


2. Company's Obligation. Each RSU represents the right to receive a Share on the
vesting date. Unless and until the RSUs vest, the Participant will have no right
to receive Shares under such RSUs. Prior to actual distribution of Shares
pursuant to any vested RSUs, such RSUs will represent an unsecured obligation of
the Company, payable (if at all) only from the general assets of the Company.


3. Vesting Schedule. Subject to paragraph 4, the RSUs awarded by this Agreement
will vest in the Participant according to the vesting schedule specified in the
Notice of Grant.


4. Forfeiture upon Termination as an Employee, Consultant or Director.
Notwithstanding any contrary provision of this Agreement or the Notice of Grant,
if the Participant terminates service as an Employee, Consultant or Director for
any or no reason prior to vesting, the unvested RSUs awarded by this Agreement
will thereupon be forfeited at no cost to the Company.


5. Payment after Vesting. Any RSUs that vest in accordance with paragraph 3 will
be paid to the Participant (or in the event of the Participant's death, to his
or her estate) in Shares; provided that to the extent determined appropriate by
the Company, the minimum statutorily required federal, state and local
withholding taxes with respect to such RSUs will be paid by reducing the number
of vested RSUs actually paid to the Participant or by such other method then
authorized by the Company.


6. Payments after Death. Any distribution or delivery to be made to the
Participant under this Agreement will, if the Participant is then deceased, be
made to the administrator or executor of the Participant’s estate. Any such
administrator or executor must furnish the Company with (a) written notice of
his or her status as transferee, and (b) evidence satisfactory to the Company to
establish the validity of the transfer and compliance with any laws or
regulations pertaining to said transfer.


7. Rights as Stockholder. Neither the Participant nor any person claiming under
or through the Participant will have any of the rights or privileges of a
stockholder of the Company in respect of


2



--------------------------------------------------------------------------------







any Shares deliverable hereunder unless and until certificates representing such
Shares will have been issued, recorded on the records of the Company or its
transfer agents or registrars, and delivered to the Participant or Participant’s
broker.


8. No Effect on Employment or Status. The Participant's employment or other
service relationship with the Company and its Subsidiaries is on an at-will
basis only. Accordingly, the terms of the Participant's employment or other
service relationship with the Company and its Subsidiaries will be determined
from time to time by the Company or the Subsidiary employing or otherwise
engaging the Participant (as the case may be), and the Company or the Subsidiary
will have the right, which is hereby expressly reserved, to terminate or change
the terms of the employment or other service relationship of the Participant at
any time for any reason whatsoever, with or without good cause or notice. In
addition, this Agreement shall not in any way be construed or interpreted so as
to affect adversely or otherwise impair the right of the Company or the
stockholders to remove a Director from the Board at any time in accordance with
the provisions of applicable law.


9. Address for Notices. Any notice to be given to the Company under the terms of
this Agreement will be addressed to the Company at 198 Champion Court, San Jose,
California 95134-1599, Attn: Stock Administration, or at such other address as
the Company may hereafter designate in writing or electronically.


10. Grant is Not Transferable. Except to the limited extent provided in
paragraph 6, this grant and the rights and privileges conferred hereby will not
be transferred, assigned, pledged or hypothecated in any way (whether by
operation of law or otherwise) and will not be subject to sale under execution,
attachment or similar process. Upon any attempt to transfer, assign, pledge,
hypothecate or otherwise dispose of this grant, or any right or privilege
conferred hereby, or upon any attempted sale under any execution, attachment or
similar process, this grant and the rights and privileges conferred hereby
immediately will become null and void.


11. Binding Agreement. Subject to the limitation on the transferability of this
grant contained herein, this Agreement will be binding upon and inure to the
benefit of the heirs, legatees, legal representatives, successors and assigns of
the parties hereto.


12. Additional Conditions to Issuance of Stock. If at any time the Company will
determine, in its discretion, that the listing, registration or qualification of
the Shares upon any securities exchange or under any state or federal law, or
the consent or approval of any governmental regulatory authority is necessary or
desirable as a condition to the issuance of Shares to the Participant (or his or
her estate), such issuance will not occur unless and until such listing,
registration, qualification, consent or approval will have been effected or
obtained free of any conditions not acceptable to the Company. The Company will
make all reasonable efforts to meet the requirements of any such state or
federal law or securities exchange and to obtain any such consent or approval of
any such governmental authority.


13. Plan Governs. This Agreement and the Notice of Grant are subject to all
terms and provisions of the Plan. In the event of a conflict between one or more
provisions of this Agreement or the Notice of Grant and one or more provisions
of the Plan, the provisions of the Plan will govern.


3



--------------------------------------------------------------------------------









14. Administrator Authority. The Administrator will have the power to interpret
the Plan and this Agreement and to adopt such rules for the administration,
interpretation and application of the Plan as are consistent therewith and to
interpret or revoke any such rules (including, but not limited to, the
determination of whether or not any RSUs have vested). All actions taken and all
interpretations and determinations made by the Administrator in good faith will
be final and binding upon Participant, the Company and all other interested
persons. No member of the Administrator will be personally liable for any
action, determination or interpretation made in good faith with respect to the
Plan or this Agreement.


15. Additional Terms for Participants Providing Services Outside the United
States. To the extent Participant provides services to the Company in a country
other than the United States, the RSUs shall be subject to such additional or
substitute terms as shall be set forth for such country in Appendix A attached
hereto.


16. Data Privacy. By acceptance of this Agreement, the Participant acknowledges
and consents to the collection, use, processing and transfer of personal data as
described below. The Company, its affiliates and the Participant’s employer hold
certain personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other Participant tax
identification number, salary, nationality, job title, and information regarding
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company, its affiliates and
the Participant’s employer will transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan (and
grants of awards made thereunder). These recipients may be located in the United
States, the European Economic Area, or elsewhere. The Participant hereby
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan (and grants of awards made thereunder),
including any requisite transfer of such Data as may be required for the
administration of the Plan (and grants of awards made thereunder) on behalf of
the Participant to a third party with whom the Participant may have elected to
have payment made pursuant to the Plan. The Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Participant’s ability to participate in the Plan and receive the benefits
intended by this Agreement.


4



--------------------------------------------------------------------------------









APPENDIX A


This Appendix A to the Company’s 2013 Stock Plan, as amended (the “Plan”)
Restricted Stock Unit Agreement (the “Agreement”) includes special terms and
conditions applicable to Participants in the countries below. These terms and
conditions are in addition to or substitute for, as applicable, those set forth
in the Agreement. Any capitalized term used in this Appendix A without
definition shall have the meaning ascribed to such term in the Plan or the
Notice of Grant, as applicable.
Each Participant is advised to seek appropriate professional advice as to how
the relevant exchange control and tax laws in the Participant’s country may
apply to the Participant’s individual situation.


CANADA
Settlement of RSUs. Notwithstanding any terms or conditions of the Plan or the
Agreement to the contrary, RSUs will be settled in shares of Common Stock only,
not cash.
Securities Law Information. You acknowledge and agree that you will only sell
shares of Common Stock acquired through participation in the Plan outside of
Canada through the facilities of a stock exchange on which the Common Stock is
listed. Currently, the shares of Common Stock are listed on the NASDAQ.
Termination of Employment. This provision replaces Section 4 of the Agreement:
In the event of your termination of employment or other service relationship
(for any reason whatsoever, whether or not later found to be invalid or in
breach of employment laws in the jurisdiction where you are employed or the
terms of your employment agreement, if any), your right to vest in the RSUs will
terminate effective as of the date that is the earlier of (1) the date you are
no longer actively providing service or (2) the date you receive notice of
termination of employment from the Employer, regardless of any notice period or
period of pay in lieu of such notice required under applicable laws (including,
but not limited to statutory law, regulatory law and/or common law); the Company
shall have the exclusive discretion to determine when you are no longer actively
employed for purposes of the RSUs.
The following provisions apply if you are resident in Quebec:
Language Acknowledgment. The parties acknowledge that it is their express wish
that this Agreement, including this Appendix, as well as all documents, notices
and legal proceedings entered into, given or instituted pursuant hereto or
relating directly or indirectly hereto, be provided to them in English.
Consentement relatif à la langue utilisée. Les parties reconnaissent avoir
expressément souhaité que la convention («Agreement») ainsi que cette Annexe,
ainsi que tous les documents, avis et procédures judiciares, éxécutés, donnés ou
intentés en vertu de, ou liés directement ou indirectement à la présente
convention, soient rédigés en langue anglaise.


CHINA


Mandatory Sale Restriction


Due to regulatory requirements in China, the Company reserves the right to
require the sale of any shares of the Company’s Common Stock acquired under the
Plan within 30 days following the termination of the


5



--------------------------------------------------------------------------------







Participant’s employment or service with the Company (including its subsidiaries
and affiliates). The Participant authorizes the Company, in its sole discretion,
to instruct its designated broker to assist with the mandatory sale of shares of
Common Stock issued upon vesting of RSUs following the Participant’s termination
of employment or service with the Company (including its subsidiaries and
affiliates) and, in this regard, the Participant authorizes the Company’s
designated broker to complete the sale of such Common Stock on the Participant’s
behalf pursuant to this authorization upon receipt of the Company’s
instructions. The Participant acknowledges that neither the Company nor its
designated broker is obligated to arrange for the sale of the Shares at any
particular price and that, upon the sale of the Shares, the proceeds from the
sale of the Shares, less any brokerage fees or commissions and subject to any
obligation to satisfy any applicable taxes or other tax-related items, will be
remitted to the Participant in accordance with applicable exchange control laws
and regulations.
Exchange Control Restrictions


The Participant understands and agrees that, pursuant to local exchange control
requirements, the Participant (i) is not permitted to transfer any Shares
acquired under the Plan out of the account established by the Participant with
the Company’s designated broker, and (ii) will be required to repatriate all
cash proceeds resulting from the Participant’s participation in the Plan,
including cash dividends paid by the Company on Shares acquired under the Plan
and/or the sale of such Shares (together, the “cash proceeds”). The Participant
further understands that, under local law, such repatriation may need to be
effectuated through a special exchange control account established by the
Company or one of its subsidiaries and the Participant hereby consents and
agrees that all cash proceeds may be transferred to such special account prior
to being delivered to the Participant and that any interest earned on the cash
proceeds prior to distribution to the Participant will be retained by the
Company to partially offset the cost of administering the Plan. The Participant
understands that the cash proceeds may be paid to the Participant from this
special account in U.S. dollars or in local currency, at the Company’s
discretion. If the cash proceeds are paid in U.S. dollars, the Participant
understands that he or she will be required to establish a U.S. dollar bank
account in China so that the cash proceeds may be deposited into this account.
If the cash proceeds are converted to local currency, the Participant
acknowledges that the Company is under no obligation to secure any exchange
conversion rate, and the Company may face delays in converting the cash proceeds
to local currency due to exchange control restrictions in China. The Participant
agrees to bear the risk of any exchange conversion rate fluctuation between the
date the cash dividend is paid and/or the Shares are sold, as applicable, and
the date of conversion of the cash proceeds to local currency. The Participant
further agrees to comply with any other requirements that may be imposed by the
Company in the future in order to facilitate compliance with exchange control
requirements in China.


FINLAND


No country-specific Agreement terms apply.


FRANCE




Data Privacy.


This provision replaces the “Data Privacy” section of the Agreement.




6



--------------------------------------------------------------------------------







By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant’s employer hold certain
personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other Participant tax
identification number, employment history and status, salary, nationality, job
title, and information regarding equity compensation grants or Common Stock
awarded, cancelled, purchased, vested, unvested or outstanding in the
Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company, its affiliates and Participant’s employer will transfer
Data to any third parties assisting the Company in the implementation,
administration and management of the Plan (and grants of awards made
thereunder). Currently, the third party is E*Trade Financial Corporate Services,
Inc., 4005 Windward Plaza Drive, Alpharetta, GA 30005, however the Company may
retain additional or different third parties for any of the purposes mentioned.
The Company may also make the Data available to public authorities where
required under locally applicable law. These recipients may be located in the
United States, the European Economic Area, or elsewhere, which the Participant
separately and expressly consents to, accepting that outside the European
Economic Area, data protection laws may not be as protective as within. The
Participant hereby authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan (and grants of awards made
thereunder), including any requisite transfer of such Data as may be required
for the administration of the Plan (and grants of awards made thereunder) on
behalf of the Participant to a third party with whom the Participant may have
elected to have payment made pursuant to the Plan. The Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company through its local H.R.
Director; however, withdrawing the consent may affect the Participant’s ability
to participate in the Plan and receive the benefits intended by this Agreement.
Data will only be held as long as necessary to implement, administer and manage
the Participant’s participation in the Plan and any subsequent claims or rights.


French Language Provision. By accepting this Agreement, Participant confirms
having read and understood the documents relating to the Plan which were
provided to Participant in the English language. Participant accepts the terms
of those documents accordingly.


French translation: En acceptant ce Contrat vous confirmez ainsi avoir lu et
compris les documents relatifs au Plan qui vous ont été communiqués en langue
anglaise. Vous en acceptez les termes en connaissance de cause.
Exchange Control Information. If you import or export cash (e.g., sales proceeds
received under the Plan) with a value equal to or exceeding €10,000 and do not
use a financial institution to do so, you must submit a report to the customs
and excise authorities.
Tax Reporting. If you hold shares of Common Stock outside of France or maintain
a foreign bank account, you are required to report such to the French tax
authorities when filing your annual tax return. Failure to comply could trigger
significant penalties.


GERMANY


Acceptance of Agreement. Notwithstanding the terms of the Agreement, a
Participant must acknowledge and accept the Agreement by signing a copy of the
Agreement and returning the original signed document within 30 days after the
date of the electronic mail notification of the Agreement. For the avoidance of
doubt, this Agreement may be accepted electronically or please sign and return
the Agreement to: Cypress Semiconductor GmbH, Attn: Human Resources,
Willy-Brandt-Allee 4, 81829 Munich, Germany.


7



--------------------------------------------------------------------------------









No Impact on Other Rights. The grant of RSUs under the Plan is a one-time
benefit and does not create any contractual or other right to receive any other
grant of RSUs or other awards under the Plan in the future.




Exchange Control Information. Cross-border payments in excess of €12,500 must be
reported monthly to the German Federal Bank. In the event that you make or
receive a payment in excess of this amount, you are responsible for obtaining
the appropriate form from the remitting bank and complying with applicable
reporting requirements.
Consent to Personal Data Processing and Transfer.


This provision replaces the “Data Privacy” section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company and the Participant’s employer hold certain personal
information, including the Participant’s name, home address and telephone
number, date of birth, social security number or other Participant tax
identification number, salary, nationality, job title, and information regarding
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and the Participant’s
employer will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (and grants of awards
made thereunder), at the time being E*Trade Financial Corporate Services, Inc.,
4005 Windward Plaza Drive, Alpharetta, GA 30005. These recipients are located in
the European Economic Area, but also outside and in so-called insecure
third-party countries that do not guarantee the data privacy protection level of
the European Economic Area, for example the United States. The Participant
hereby authorizes them to receive, possess, use, retain and transfer the Data,
in electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan (and grants of awards made thereunder),
including any requisite transfer of such Data as may be required for the
administration of the Plan (and grants of awards made thereunder) on behalf of
the Participant to a third party with whom the Participant may have elected to
have payment made pursuant to the Plan. The Participant may, at any time, review
Data, require any necessary amendments to it or withdraw the consent herein in
writing by contacting the Company; however, withdrawing the consent may affect
the Participant’s ability to participate in the Plan and receive the benefits
intended by this Agreement.


HONG KONG


WARNING:  The RSUs and Shares do not constitute a public offering of securities
under Hong Kong law and are available only to Employees of the Company. The
Agreement, including this Appendix, the Plan and other incidental communication
materials have not been prepared in accordance with and are not intended to
constitute a “prospectus” for a public offering of securities under the
applicable securities legislation in Hong Kong. Nor have the documents been
reviewed by any regulatory authority in Hong Kong. The RSUs are intended only
for the personal use of each Employee of the Company and may not be distributed
to any other person. If the Employee is in any doubt about any of the contents
of the Agreement, including this Appendix or the Plan, the Employee should
obtain independent professional advice.
Manner of Payment. This provision replaces Section 5 of the Agreement:


8



--------------------------------------------------------------------------------







Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Employee. In no event
will the Award be paid to Employee in the form of cash.
Sale of Shares. To facilitate compliance with securities laws in Hong Kong, in
the event the Employee’s RSUs vest and Shares are issued to the Employee within
six months of the Date of Grant, the Employee agrees that he or she will not
dispose of any Shares acquired prior to the six-month anniversary of the Date of
Grant.
Nature of Scheme. The Company specifically intends that the Plan will not be an
occupational retirement scheme for purposes of the Occupational Retirement
Schemes Ordinance (“ORSO”). Notwithstanding the foregoing, if the Plan is deemed
to constitute an occupational retirement scheme for the purposes of ORSO, then
the Employee’s grant shall be void.  


INDIA
Exchange Control Notification. The Participant understands that he or she must
repatriate any proceeds from the sale of Shares acquired under the Plan and any
dividends received in relation to the Shares to India and convert the funds into
local currency within 90 days of receipt. The Participant must obtain a foreign
inward remittance certificate (“FIRC”) from the bank where the Participant
deposits the foreign currency and maintains the FIRC as evidence of the
repatriation of funds in the event the Reserve Bank of India or the Company
requests proof of repatriation. It is your responsibility to comply with
applicable exchange control laws in India.
Effective April 1, 2012, you are required to declare in your annual tax return
(a) any foreign assets held by you or (b) any foreign bank accounts for which
you have signing authority.


IRELAND


Manner of Payment. This provision replaces Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or the Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.
Exclusion from Termination Indemnities and Other Benefits. This provision
supplements Section 8 of the Agreement:
By accepting the RSUs, the Participant acknowledges, understands, and agrees
that the benefits received under the Plan will not be taken into account for any
redundancy or unfair dismissal claim.
Director Notification. If the Participant is a director, shadow director or
secretary of an Irish subsidiary of the Company, the Participant is subject to
certain notification requirements under Section 53 of the Companies Act, 1990.
Among these requirements is an obligation to notify the Irish affiliate in
writing within five (5) business days when the Participant receives an interest
(e.g., RSUs, Shares) in the Company and the number and class of shares or rights
to which the interest relates. In addition, the Participant must notify the
Irish subsidiary within five (5) business days when the Participant sells Shares
acquired under the Plan. This notification requirement also applies to any
rights or Shares acquired by the Participant’s spouse or children (under the age
of 18).


ISRAEL




9



--------------------------------------------------------------------------------







Acceptance of Agreement. Notwithstanding the terms of the Agreement, a
Participant must acknowledge and accept the Agreement by signing a copy of the
Agreement document and returning the original signed document to Michal Ratzon
(or other authorized individual) at Cypress Semiconductors Ltd., 6 Arie Regev
St., P.O. Box 8385, Sappir Industiral Park, Netanya 42504, Israel within 30 days
after the date of the electronic mail notification of this Agreement document,
and hereby acknowledges and agrees to the following:
The Agreement is granted under and governed by the Plan, Section 102(b)(2) of
the Income Tax Ordinance (New Version) – 1961 and the Rules promulgated in
connection therewith (“Section 102”) and the Trust Agreement.
•
The shares of Common Stock issued upon vesting of the RSUs will be issued to the
Trustee to hold on Participant’s behalf, pursuant to the terms of Section 102
and the Trust Agreement.

•
Participant is familiar with the terms and provisions of Section 102,
particularly the Capital Gains Track described in subsection (b)(2) thereof, and
agrees that Participant will not require the Trustee to release or sell the RSUs
or underlying shares of Common Stock during the Restricted Holding Period,
unless permitted to do so by applicable law.

Data Privacy.


This provision replaces the “Data Privacy” section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant’s employer hold certain
personal information, including the Participant’s name, home address and
telephone number, date of birth, social security number or other Participant tax
identification number, salary, nationality, job title, and information regarding
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company, its affiliates and
the Participant’s employer will transfer Data to any third parties assisting the
Company in the implementation, administration and management of the Plan (and
grants of awards made thereunder). These recipients may be located in the United
States, the European Economic Area, or elsewhere. The Participant hereby
authorizes them to receive, possess, use, retain and transfer the Data, in
electronic or other form, for the purposes of implementing, administering and
managing participation in the Plan (and grants of awards made thereunder),
including any requisite transfer of such Data as may be required for the
administration of the Plan (and grants of awards made thereunder) on behalf of
the Participant to a third party with whom the Participant may have elected to
have payment made pursuant to the Plan, including transfers outside of Israel
and further transfers thereafter. The Participant may, at any time, review Data,
require any necessary amendments to it or withdraw the consent herein in writing
by contacting the Company; however, withdrawing the consent may affect the
Participant’s ability to participate in the Plan and receive the benefits
intended by this Agreement.


ITALY


Data Privacy Notice and Consent.


This provision replaces the “Data Privacy” section of the Agreement.


Participant hereby explicitly and unambiguously consents to the collection, use,
processing and transfer, in electronic or other form, of personal data as
described in this section of AppendixA by and


10



--------------------------------------------------------------------------------







among, as applicable, the Company and any Subsidiary for the exclusive purpose
of implementing, administering and managing Participant’s participation in the
Plan (and grants of awards made thereunder).


Participant understands that the Company and any Subsidiary may hold certain
personal information about Participant, including but not limited to,
Participant’s name, home address and telephone number, date of birth, social
insurance number or other identification number, salary, nationality, job title,
any shares of Common Stock or directorships held in the Company, details of the
RSUs or any other entitlement to shares of Common Stock awarded, canceled,
exercised, vested, unvested or outstanding in Participant’s favor, for the
exclusive purpose of managing and administering the Plan (“Personal Data”).
Participant also understands that providing the Company with Personal Data is
necessary for the performance of the Plan and that Participant’s denial to
provide Personal Data would make it impossible for the Company to perform its
contractual obligations and may affect Participant’s ability to participate in
the Plan. The Controller of Personal Data processing is Cypress Semiconductor
Corporation, with its principal offices at 198 Champion Court, San Jose,
California 95134, United States of America, and, pursuant to Legislative Decree
no. 196/2003, its representative is Cypress Semiconductor GmbH (a subsidiary of
Cypress Semiconductor Corporation) - Willy-Brandt-Allee 4, 81829 Munich,
Germany.


Participant understands that Personal Data will not be publicized, but it may be
transferred to banks, other financial institutions or brokers involved in the
management and administration of the Plan (and grants of awards made
thereunder). Participant further understands that the Company and/or a
Subsidiary will transfer Personal Data amongst themselves as necessary for the
purpose of implementation, administration and management of Participant’s
participation in the Plan (and grants of awards made thereunder), and that the
Company and/or a Subsidiary may each further transfer Personal Data to third
parties assisting the Company in the implementation, administration and
management of the Plan (and grants of awards made thereunder), including any
requisite transfer of Personal Data to a broker or other third party with whom
Participant may elect to deposit any Shares acquired under the Plan. Such
recipients may receive, possess, use, retain and transfer Personal Data in
electronic or other form, for the purposes of implementing, administering and
managing Participant’s participation in the Plan (and grants of awards made
thereunder). Participant understands that these recipients may be located in or
outside the European Economic Area, such as in the United States or elsewhere.
Should the Company exercise its discretion in suspending all necessary legal
obligations connected with the management and administration of the Plan, it
will delete Personal Data as soon as it has accomplished all the necessary legal
obligations connected with the management and administration of the Plan.


Participant understands that Personal Data processing related to the purposes
specified above shall take place under automated or non-automated conditions,
anonymously when possible, that comply with the purposes for which Personal Data
is collected and with confidentiality and security provisions as set forth by
applicable laws and regulations, with specific reference to Legislative Decree
no. 196/2003.
The processing activity, including communication, the transfer of Personal Data
abroad, including outside of the European Economic Area as specified herein and
pursuant to applicable laws and regulations, does not require Participant’s
consent thereto as the processing is necessary to performance of contractual
obligations related to implementation, administration and management of the Plan
(and grants of awards made thereunder). Participant understands that, pursuant
to Section


11



--------------------------------------------------------------------------------







7 of the Legislative Decree no. 196/2003, Participant has the right to,
including but not limited to, access, delete, update, correct or stop, for
legitimate reason, the Personal Data processing. Furthermore, Participant is
aware that Personal Data will not be used for direct marketing purposes. In
addition, Personal Data provided can be reviewed and questions or complaints can
be addressed by contacting Participant’s human resources department.
Plan Document Acknowledgment. In accepting the RSU, the Participant acknowledges
that a copy of the Plan was made available to the Participant and that the
Participant has reviewed the Plan and the Agreement, including this Appendix, in
their entirety and fully understands and accepts all provisions of the Plan, the
Agreement and this Appendix.
 
The Participant further acknowledges that he or she has read and specifically
and expressly approves the following provisions in the Agreement: Vesting
Schedule and No Effect on Employment or Status, as well as the following
provision in the Plan: Restricted Stock/Restricted Stock Units.
Additional Tax/Exchange Control Information. You are required to report in your
annual tax return: (a) any transfers of cash or Common Stock to or from Italy
exceeding €10,000 or the equivalent amount in U.S. dollars; (b) any foreign
investments or investments (including proceeds from the sale of Common Stock
acquired under the Plan) held outside of Italy exceeding €10,000 or the
equivalent amount in U.S. dollars, if the investment may give rise to taxable
income in Italy; and (c) the amount of the transfers to and from abroad which
have had an impact during the calendar year on your foreign investments or
investments held outside of Italy. Under certain circumstances, you may be
exempt from requirement under (a) above if the transfer or investment is made
through an authorized broker resident in Italy.


JAPAN


Data Privacy.


This provision replaces the “Data Privacy” section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant’s employer hold the
following personal information for the purpose of managing and administering the
Plan (“Data”): the Participant’s name, home address and telephone number, date
of birth, social security number or other Participant tax identification number,
salary, nationality, job title, and information regarding equity compensation
grants or Common Stock awarded, cancelled, purchased, vested, unvested or
outstanding in the Participant’s favor. From time to time, the Company may
change the scope of its affiliates that hold, use or process Participant’s
personal information or the scope of Participant’s personal information to be
held, used or processed by the Company, its affiliates and the Participant’s
employer, by providing, or making easily accessible, information about such
change to the Participant. The Company and its affiliates will transfer Data to
any third parties assisting the Company in the implementation, administration
and management of the Plan (and grants of awards made thereunder). These
recipients may be located in the United States, the European Economic Area,
Japan or elsewhere. The Participant hereby authorizes them to receive, possess,
use, retain and transfer the Data, in electronic or other form, for the purposes
of implementing, administering and managing participation in the Plan (and
grants of awards made thereunder), including any requisite transfer of such Data
as may be required for the administration of the Plan (and grants of awards made
thereunder) on behalf of the Participant to a third party with whom the
Participant may have elected to have payment made pursuant to the Plan. The
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consent herein in writing by contacting the Company;


12



--------------------------------------------------------------------------------







however, withdrawing the consent may affect the Participant’s ability to
participate in the Plan and receive the benefits intended by this Agreement.


KOREA


Exchange Control Information. Korean residents who realize US$500,000 or more
from the sale of shares of Common Stock or receipt of dividends in a single
transaction are required to repatriate the proceeds to Korea within 18 months of
receipt.


MALAYSIA
Data Privacy.


This provision replaces the “Data Privacy” section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant’s employer hold certain
personal information from the Participant’s Participant records, including the
Participant’s name, home address and telephone number, date of birth, social
security number or other Participant tax identification number, salary,
nationality, job title, and information regarding equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). The Company and its affiliates will transfer Data to any third parties
assisting the Company in the implementation, administration and management of
the Plan (and grants of awards made thereunder) and will disclose certain Data
to the Inland Revenue Board and other relevant authorities as required by law.
These recipients may be located in the United States, the European Economic
Area, Malaysia or elsewhere. The Participant hereby authorizes them to receive,
possess, use, retain and transfer the Data, in electronic or other form, for the
purposes of implementing, administering and managing participation in the Plan
(and grants of awards made thereunder), including any requisite transfer of such
Data as may be required for the administration of the Plan (and grants of awards
made thereunder) on behalf of the Participant to a third party with whom the
Participant may have elected to have payment made pursuant to the Plan. The Data
will be retained by the Company, its affiliates and the Participant’s employer
for the entire duration of the Participant’s employment or service and for a
further seven years after cessation of employment or service. The holder may, at
any time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting Zauyah Kechik (or other authorized
individual), at Sdn. Bhd. (613545-T), Phase II, Free Industrial Zone, Bayan
Lepas, 11900 Penang, Malaysia; site phone no: +60 4 888 2000.


Disclosure of Data is obligatory for the implementation, administration and
management of the Plan (and grants of awards made thereunder); however,
withdrawing the consent may affect the Participant’s ability to participate in
the Plan and receive the benefits intended by this Agreement.


Director Notification. If the Participant is a director of a subsidiary or other
related company in Malaysia, then the Participant is subject to certain
notification requirements under the Malaysian Companies Act, 1965. Among these
requirements is an obligation to notify the Malaysian subsidiary in writing when
the Participant receives an interest (e.g., RSUs, Shares) in the Company or any
related companies. In addition, the Participant must notify the Malaysian
subsidiary when he or she sells Shares of the Company or any related company
(including when the Participant sells Shares acquired under the Plan). These
notifications must be made within 14 days of acquiring or disposing of any
interest in the Company or any related company.


13



--------------------------------------------------------------------------------







Securities Law Information. Malaysian insider-trading rules may impact the
acquisition or disposal of Shares or rights to Shares under the Plan. Under such
rules, the Participant is prohibited from acquiring Shares or rights to Shares
(e.g., RSUs) or selling Shares when he or she possesses information that is not
generally available and which the Participant knows or should know will have a
material effect on the price of the Shares once such information is generally
available. By accepting this grant, the Participant acknowledges that he or she
is not in possession of any material, non-publicly disclosed information
regarding the Company at the time of grant and will not acquire or sell Shares
when in possession of any material, non-publicly disclosed information regarding
the Company.


PHILIPPINES


Securities Law Information. The sale or disposal of Shares acquired under the
Plan may be subject to certain restrictions under Philippines securities laws.
Those restrictions should not apply if the offer and resale of Shares takes
place outside of the Philippines through the facilities of a stock exchange on
which the Shares are listed. The Shares are currently listed on the NASDAQ. The
Company’s designated broker should be able to assist the Participant in the sale
of Shares on the NASDAQ. If the Participant has questions with regard to the
application of Philippines securities laws to the disposal or sale of Shares
acquired under the Plan the Participant should consult with his or her legal
advisor.


SINGAPORE


Securities Law Information. The RSUs were granted to the Participant pursuant to
the “Qualifying Person” exemption under section 273(1)(f) of the Singapore
Securities and Futures Act (Chapter 289, 2006 Ed.) (“SFA”). The Agreement and
the Plan have not been lodged or registered as a prospectus with the Monetary
Authority of Singapore. The Participant should note that the Participant’s RSUs
are subject to section 257 of the SFA and the Participant will not be able to
make any subsequent sale in Singapore, or any offer of such subsequent sale of
the Shares unless such sale or offer in Singapore is made pursuant to the
exemptions under Part XIII Division (1) Subdivision (4) (other than section 280)
of the SFA (Chapter 289, 2006 Ed.).
Director Notification. If the Participant is a director, associate director or
shadow director of a subsidiary or other related company in Singapore, the
Participant is subject to certain notification requirements under the Singapore
Companies Act. Among these requirements is an obligation to notify the Singapore
subsidiary in writing when the Participant receives an interest (e.g., RSUs,
Shares) in the Company or any related company. In addition, the Participant must
notify the Singapore subsidiary when the Participant sells Shares of the Company
or any related company (including when the Participant sells Shares acquired
under the Plan). These notifications must be made within two business days of
acquiring or disposing of any interest in the Company or any related company. In
addition, a notification must be made of the Participant’s interests in the
Company or any related company within two business days of becoming a director.
Insider Trading Notification. You should be aware of the Singapore insider
trading rules, which may impact the acquisition or disposal of shares or rights
to shares of Common Stock under the Plan. Under the Singapore insider trading
rules, you are prohibited from acquiring or selling shares of Common Stock or
rights to shares of Common Stock (e.g., RSUs under the Plan) when you are in
possession of information which is not generally available and which you know or
should know will have a material effect on the price of Common Stock once such
information is generally available.


SWEDEN


No country-specific Agreement terms apply.


14



--------------------------------------------------------------------------------









TAIWAN


Exchange Control Information. You may remit foreign currency (including proceeds
from the sale of Common Stock) into or out of Taiwan up to US$5,000,000 per year
without special permission. If the transaction amount is TWD500,000 or more in a
single transaction, you must submit a Foreign Exchange Transaction Form to the
remitting bank and provide supporting documentation to the satisfaction of the
remitting bank.


THAILAND


No country-specific Agreement terms apply.


THE NETHERLANDS


Data Privacy.


This provision replaces the “Data Privacy” section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant’s employer hold certain
personal information, including the Participant’s name, home address and
telephone number, date of birth, citizen service number (burgerservicenummer)
(former social security number) or other Participant tax identification number
(insofar as allowed), salary, nationality, job title, and information regarding
equity compensation grants or Common Stock awarded, cancelled, purchased,
vested, unvested or outstanding in the Participant’s favor, for the purpose of
managing and administering the Plan (“Data”). The Company and its affiliates
will transfer Data to any third parties assisting the Company in the
implementation, administration and management of the Plan (and grants of awards
made thereunder). Currently, the third parties are E*Trade Financial Corporate
Services, Inc., 4005 Windward Plaza Drive, Alpharetta, GA 30005., however the
Company may retain additional or different third parties for any of the purposes
mentioned. These recipients may be located in the United States, the European
Economic Area, or elsewhere. Countries outside the European Economic Area do not
provide for a similar level of data protection as within the European Economic
Area pursuant to the European Data Protection Directive 95/46/EC. The
Participant hereby authorizes them to receive, possess, use, retain and transfer
the Data, in electronic or other form, for the purposes of implementing,
administering and managing participation in the Plan (and grants of awards made
thereunder), including any requisite transfer of such Data as may be required
for the administration of the Plan (and grants of awards made thereunder) on
behalf of the Participant to a third party with whom the Participant may have
elected to have payment made pursuant to the Plan. The Participant may, at any
time, review Data, require any necessary amendments to it or withdraw the
consent herein in writing by contacting the Company; however, withdrawing the
consent may affect the Participant’s ability to participate in the Plan and
receive the benefits intended by this Agreement. The holder understands that he
or she may request a list of the names and addresses of the third party
recipients of Data by contacting the Company through its local H.R.
Representative at Cypress Semiconductor GmbH, Attn: Human Resources,
Willy-Brandt-Allee 4, 81829 Munich, Germany.


UNITED KINGDOM


Eligible Individual. For the purpose of RSUs awarded in the UK, only
Participants are Eligible Individuals.


15



--------------------------------------------------------------------------------







Tax Withholding.
The following is added to the “Tax Withholding” section of the Agreement.
The Participant will be liable for and agrees to indemnify and keep indemnified
the Company, any subsidiary and his/her employing company, if different, from
and against any liability for or obligation to pay any Tax Liability (a “Tax
Liability” being any liability for income tax, Participant’s National Insurance
contributions and, at the discretion of the Company, employer’s National
Insurance Contributions) that is attributable to (i) the grant or vesting of, or
any benefit derived by the Participant from, the RSUs, (ii) the acquisition by
the Participant of the Common Stock on the settlement of the RSUs, or (iii) the
disposal of any Common Stock.
At the discretion of the Company, the RSUs will not vest until the Participant
has entered into an election with the Company (or his/her employer) (as
appropriate) in a form approved by the Company and Her Majesty’s Revenue &
Customs (a “Joint Election”) under which any liability of the Company and/or the
employer for employer’s National Insurance contributions arising in respect of
the granting, vesting, settlement of or other dealing in the RSUs, or the
acquisition of Common Stock on settlement of the RSUs, is transferred to and met
by the Participant.
The RSUs will not vest until the Participant has made such arrangements as the
Company may require for the satisfaction of any Tax Liability that may arise in
connection with the vesting or settlement of the RSUs and/or the acquisition of
the Common Stock by the Participant. The Company shall not be required to issue,
allot or transfer Common Stock until the Participant has satisfied this
obligation.
No Right to Continued Employment.
This provision replaces the “No Effect on Employment or Status” section of the
Agreement.
Neither the RSUs nor this Agreement:
(i)
confers upon the Participant any right to continue to be an employee, consultant
or director of the Company or any of its subsidiaries or interferes in any way
with the right of the Company or any of its subsidiaries to terminate the
Participant’s employment at any time; or

(ii)
forms part of the Participant’s entitlement to remuneration and benefits in
terms of his/her employment, or affects the Participant’s terms and conditions
of employment.

Data Privacy.
This provision replaces the “Data Privacy” section of the Agreement.


By acceptance of this Agreement, the Participant acknowledges and consents to
the collection, use, processing and transfer of personal data as described
below. The Company, its affiliates and the Participant’s employer hold certain
personal information (including sensitive personal information) such as the
Participant’s name, home address and telephone number, date of birth, social
security number or other Participant tax identification number, salary,
nationality, job title, and information regarding equity compensation grants or
Common Stock awarded, cancelled, purchased, vested, unvested or outstanding in
the Participant’s favor, for the purpose of managing and administering the Plan
(“Data”). By participating in the Plan, the Participant agrees that the Company,
its affiliates and the Participant’s employer may hold and process such Data,
and may transfer Data to any third parties assisting the Company or its
affiliates in the implementation,


16



--------------------------------------------------------------------------------







administration and management of the Plan (and grants of awards made
thereunder). These recipients may be located in the United States, the European
Economic Area, or elsewhere. The Participant hereby authorizes them to receive,
possess, process, use, hold, retain and transfer the Data, in electronic or
other form, for the purposes of implementing, administering and managing
participation in the Plan (and grants of awards made thereunder) and in the
course of the Company’s business, including any requisite transfer of such Data
as may be required for the administration of the Plan (and grants of awards made
thereunder) on behalf of the Participant to a third party with whom the
Participant may have elected to have payment made pursuant to the Plan. The
Participant may, at any time, review Data, require any necessary amendments to
it or withdraw the consent herein in writing by contacting the Company; however,
withdrawing the consent may affect the Participant’s ability to participate in
the Plan and receive the benefits intended by this Agreement.
Manner of Payment. This provision replaces Section 5 of the Agreement:
Notwithstanding any discretion in the Plan or this Agreement to the contrary,
upon vesting of the RSUs, Shares will be issued to the Participant. In no event
will the Award be paid to Participant in the form of cash.
Furthermore, notwithstanding any provision of the Plan or the Agreement to the
contrary, the Participant will not be entitled to receive any Shares pursuant to
the vesting of the RSUs unless and until the Participant has executed a Joint
Election (as defined below) in connection with the RSUs.
Joint Election. As a condition of the grant of RSUs, the Participant agrees to
accept any liability for secondary Class 1 National Insurance contributions (the
“Employer NICs”) which may be payable by the Company or the Employer with
respect to the vesting of the RSUs or otherwise payable with respect to a
benefit derived in connection with the RSUs.
Without limitation to the foregoing, the Participant agrees to execute a joint
election between the Company and/or the Employer and Participant (the “Joint
Election”), the form of such Joint Election being formally approved by HMRC, and
any other consent or election required to accomplish the transfer of the
Employer NICs to the Participant. The Participant further agrees to execute such
other joint elections as may be required between the Participant and any
successor to the Company and/or the Employer. If the Participant does not enter
into a Joint Election, no Shares shall be issued to the Participant without any
liability to the Company and/or the Employer. The Participant further agrees
that the Company and/or the Employer may collect the Employer NICs from the
Participant by any means.
If the Participant has signed a Joint Election in the past with respect to an
RSU award granted to him or her by the Company and that Joint Election applies
to all grants made under the Plan, the Participant need not sign another Joint
Election in connection with this RSU grant.
 
Responsibility for Taxes. This provision supplements the Agreement:
You agree that, if you do not pay or the Employer or the Company does not
withhold from you the full amount of Tax-Related Items that you owe at vesting
and settlement of the RSUs, or the release or assignment of the RSUs for
consideration, or the receipt of any other benefit in connection with the RSUs
(the “Taxable Event”) within 90 days after the Taxable Event, or such other
period specified in Section 222(1)(c) of the U.K. Income Tax (Earnings and
Pensions) Act 2003, then the amount of income tax that should have been withheld
shall constitute a loan owed by you to the Employer, effective 90 days after the
Taxable Event. You agree that the loan will bear interest at Her Majesty’s
Revenue & Customs’ (“HMRC”) official rate and will be immediately due and
repayable by you, and the Company and/or the Employer may recover it at any time
thereafter by withholding the funds from salary, bonus or any other funds due to
you by the Employer, by withholding in shares of Common Stock issued upon
vesting of your RSUs or from the cash proceeds from


17



--------------------------------------------------------------------------------







the sale of shares of Common Stock or by demanding cash or a cheque from you.
You also authorize the Company to delay the issuance of any shares of Common
Stock unless and until the loan is repaid in full.
Notwithstanding the foregoing, if you are an officer or executive director (as
within the meaning of Section 13(k) of the U.S. Securities Exchange Act of 1934,
as amended), the terms of the immediately foregoing provision will not apply. In
the event that you are an officer or executive director and the income tax that
is due is not collected from or paid by you within 90 days of the Taxable Event,
the amount of any uncollected income tax may constitute a benefit to you on
which additional income tax and national insurance contributions may be payable.
You will be responsible for reporting and paying any income tax due on this
additional benefit directly to the HMRC under the self-assessment regime and for
reimbursing the Company or the Employer (as appropriate) for the value of any
Participant national insurance contributions due on this additional benefit.




18

